Citation Nr: 0704654	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  06-32 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for breast cancer, 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for breast cancer, claimed as secondary to 
exposure to ionizing radiation.  In December 2006, the 
veteran and his spouse testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation as a result 
of his in-service duties as a nuclear weapons specialist.

2.  The veteran developed breast cancer as a result of his 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for breast cancer secondary 
to exposure to ionizing radiation have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including malignant tumors, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include cancers of the breast.  38 C.F.R. § 
3.311(b)(2)(iii).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

The veteran contends that his breast cancer is a result of 
exposure to ionizing radiation.  Breast cancer is among the 
types of diseases listed at 38 C.F.R. § 3.309(d)(2) subject 
to presumptive service connection in radiation-exposed 
veterans.  It is also listed under 38 C.F.R. § 3.311 (b)(2) 
as a radiogenic disease.  The first question before the Board 
is thus whether the veteran meets the criteria for 
qualification as a "radiation-exposed" veteran.  In this 
case, while the veteran's service personnel records 
demonstrate that his military occupational specialty was 
nuclear weapons specialist, there is no evidence 
demonstrating that he participated in a radiation-risk 
activity.  A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, occupation of Hiroshima or Nagasaki 
during World War II, or presence at certain specified sites.  
38 C.F.R. § 3.309 (d)(3).  Thus, in order to qualify for 
service connection for breast cancer as a result of exposure 
to ionizing radiation, there must be evidence documenting the 
level of his radiation exposure, and his breast cancer, as a 
"radiogenic" disease, must be determined by the VA Under 
Secretary of Health to be related to ionizing radiation 
exposure while in service, or otherwise be linked medically 
to ionizing radiation exposure while in service.

A November 2005 radiation dose estimate from the Air Force 
Safety Center indicated that based upon their records for the 
veteran, and those for similarly exposed personnel with 
common duty specialty codes and periods of exposure, his 
likely maximum dose estimate for work conducted between 1964 
and 1968 was 3.3 rem whole body deep dose equivalent.  Based 
upon this dose estimate, a July 2006 advisory opinion from 
the VA Under Secretary of Health concluded that it was 
unlikely that the veteran's breast cancer resulted from his 
exposure to ionizing radiation in service.  In so 
determining, the Under Secretary found it significant that 
the veteran's breast cancer was diagnosed 35 years after his 
last exposure to ionizing radiation in service.  
Additionally, while radiation exposure had been determined to 
be a well-established risk factor in female development of 
breast cancer, epidemiological studies suggesting the 
susceptibility of the male breast to radiation-induced cancer 
was low or absent.  Because of the lack of epidemiological 
studies, however, it may be that the excess relative risk of 
radiation-induced male breast cancer was similar to that of 
female breast cancer.  Nevertheless, because the National 
Institute of Occupational Safety and Health Interactive 
Radioepidemiological Program had calculated 99-percentile 
values for the probability of causation of 4.93 percent and 
5.11 percent, depending on whether the dose was entered as 
acute or chronic, the Under Secretary found that there was no 
reasonable possibility that the veteran's breast cancer 
resulted from radiation exposure in service.

Because the VA Under Secretary of Health determined that the 
veteran's breast cancer was not related to ionizing radiation 
exposure while in service, in order for service connection to 
be warranted in this case, his breast cancer must otherwise 
be linked medically to ionizing radiation exposure while in 
service.  In this regard, the veteran submitted several 
medical articles regarding the increased incidence of male 
breast cancer in men with a history of radiation exposure, 
and submitted a private medical opinion dated in February 
2006, written by the clinical director and chief executive 
officer of Immune Recovery Foundation, LLC, where the veteran 
was currently being treated to reconstitute his immune system 
and it's function.  In this letter, the clinical director and 
CEO wrote that men with a history of radiation exposure had 
an increased risk of developing breast cancer.  Additionally, 
it was generally accepted medically that one of the hazards 
of exposure to ionizing radiation was an increased potential 
for developing cancer, as radiation induces genetic damage at 
a cellular level.  The type and location of cancer was 
dependent on the particular type of cellular damage and its 
location in the body.  This in turn was determined by the 
manner in which the radiation was introduced to the body, 
such as by direct radiation from an external source, 
ingestion, or inhalation with resultant concentration in the 
particular tissue or organ.  All types of cancers were noted 
to be able to occur as a result of radiation exposure when a 
radioactive agent was concentrated on a particular tissue or 
organ.  The clinical director and CEO felt that the veteran's 
long-standing history of exposure to radiation in service was 
at the very least a contributing factor to his development of 
breast cancer.  

The veteran additionally submitted a May 2006 opinion written 
by a former VA Chief of the hematology/oncology section at 
the Medical Center in Atlanta, Georgia, in which the Chief 
found that it was at least as likely as not that the 
veteran's breast cancer was caused by or associated with his 
in-service history of radiation exposure.  The rationale 
provided for this opinion included the fact that sensitivity 
to carcinogenic effects of radiation exposure to many 
tissues, including the breast, was an accepted phenomenon in 
current medical literature.  In this regard, the Chief 
included several medical articles which he referenced in 
reaching this conclusion, including case reports dated as 
early as 1983 demonstrating a link between radiation exposure 
and the subsequent development of male breast cancer, an 
article discussing the development of male breast cancer as a 
result of repeated diagnostic procedures involving the use of 
radiation, a report from the National Cancer Institute 
regarding radiation as one of the probable etiologies of male 
breast cancer, an article from the Roswell Park Cancer 
Institute discussing radiation exposure as an associated 
epidemiological risk of the development of male breast 
cancer, an article from the Journal of The National Cancer 
Institute documenting "a statistically significant 
association between ionizing radiation and the incidence of 
male breast cancer," and numerous other medical articles 
also concluding that there was a positive association between 
exposure to ionizing radiation and the development of male 
breast cancer.  Based on these articles, the veteran's 
documented exposure to ionizing radiation in service, and his 
lack of family history of the occurrence of male breast 
cancer or personally high estrogen levels or other 
predisposing factors, the Chief found that it was at least as 
likely as not that the veteran's breast cancer was caused by 
or associated with his in-service history of radiation 
exposure.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

After a thorough review of the record, the Board finds that 
the veteran's breast cancer has otherwise been sufficiently 
linked medically to ionizing radiation exposure while in 
service, and that service connection is therefore warranted.  
At the very least, the evidence is in equipoise.  The 
veteran's service personnel records demonstrate a clear 
three-year history of exposure to ionizing radiation as a 
result of his duties as a nuclear weapons specialist.  
Additionally, while the VA Under Secretary determined that it 
was less likely than not that the veteran's breast cancer was 
the result of exposure to ionizing radiation, the opinions 
and supporting medical literature submitted by the veteran 
support a finding of probable causation.  The Board finds 
this evidence sufficient to adequately link his breast cancer 
to an incident of service, in this case, exposure to ionizing 
radiation.  

In the present case, the Board finds that the evidence is in 
equipoise.  Resolving the benefit of the doubt in the favor 
of the veteran, the Board finds that breast cancer was 
incurred as a result of exposure to ionizing radiation during 
active service. Therefore, service connection for breast 
cancer is granted.

Duties to Notify and Assist the Appellant

In light of the favorable disposition, a discussion as to 
whether VA duties pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) have been satisfied is not required.  No 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran. 

ORDER

Service connection for breast cancer, secondary to exposure 
to ionizing radiation, is granted.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


